           Case 1:17-cv-00864-EGS Document 20 Filed 04/18/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JUDICIAL WATCH, INC.,                         )
                                              )
          Plaintiff,                          )
                                              )
          v.                                  )
                                              ) Civil Action No. 1:17-cv-00864 (EGS)
UNITED STATES DEPARTMENT                      )
OF STATE,                                     )
                                              )
and                                           )
                                              )
UNITED STATES DEPARTMENT OF                   )
THE TREASURY,                                 )
                                              )
         Defendants.                          )
                                              )
                                   JOINT STATUS REPORT
         The parties, by and through their undersigned counsel, pursuant to the Court’s order

dated February 22, 2019, respectfully submit the following:

      1. The U.S. Department of the Treasury (“Treasury”) made an interim response to Judicial

         Watch on February 28, 2019 and March 29, 2019.

      2. Treasury has approximately 9,200 pages remaining to be processed. Treasury will

         continue monthly, interim responses to Judicial Watch’s FOIA request on or before the

         last day of each month. See ECF No. 11 at 2. Treasury continues to expect to process for

         production/withholding or for referral to other agencies a minimum of 500 pages of

         potentially responsive records per month. Id. Treasury also continues to expect that a

         significant number of pages remaining to be processed will be duplicative, non-

         responsive, or exempt from production. See, e.g., ECF No. 9 at 2-3.




                                                 1
      Case 1:17-cv-00864-EGS Document 20 Filed 04/18/19 Page 2 of 2



3. Due to the parties’ ongoing cooperation, the parties propose that they file a joint status

   report on or before July 22, 2019 to apprise the Court of the status of Judicial Watch’s

   FOIA requests and how the parties propose they proceed in this action.

   Dated: April 18, 2019          Respectfully submitted,


                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  ELIZABETH J. SHAPIRO
                                  Deputy Director, Federal Programs Branch

                                  /s/ Kevin M. Snell
                                  KEVIN M. SNELL
                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L St NW
                                  Washington, D.C. 20005
                                  Tel.: (202) 305-0924
                                  Fax: (202) 616-8470
                                  E-mail: Kevin.Snell@usdoj.gov

                                  Attorneys for Defendants

                                  /s/Jason Aldrich
                                  JASON B. ALDRICH
                                  D.C. Bar No. 495488

                                  JUDICIAL WATCH, INC.
                                  Suite 800
                                  425 3rd Street, S.W.
                                  Washington, DC 20024
                                  Tel.: (202) 646-5172
                                  Fax.: (202) 646-5199
                                  E-mail: jaldrich@judicialwatch.org

                                  Attorneys for Plaintiff




                                             2
